Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed, 7/09/21, has been entered. Claims 1-7 and 9-15 remain pending.


Claim Rejections - 35 USC § 112
Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 limitations, directed to “registering in the first network the UE over the second access network over a link of the first radio access technology while maintaining the registration of the UE in the first network over the first access network based on a maintained link of the second radio access technology” are not supported by the disclose, as filed.
Claim 7 limitations, directed to “establishing a second security association as part of a secure tunnel over the second access while maintaining the first access having a maintained first radio link based on the first radio access technology, whereby the UE device is arranged to provide information about the first access during the establishment of the second access, and wherein the UE device is arranged to access the first network via the first access based on the 
Claim 10 limitations, directed to “enable the second network to register the first access and use the secure connection over a radio link of the first access using the first radio access technology to exchange registration with the UE device”, are not supported by the disclosure, as filed.
Claim 15 limitations, directed to “register the second access for the UE device over a radio link of the second radio access technology while maintaining a link of the first radio access network and thereby while maintaining the registration of the first access of the UE device”, are not supported by the disclosure, as filed.
All these limitations are identified as NEW MATTER.
The corresponding portions of the disclosure discuss the UE registrations with two different networks, comprising the corresponding connections, see for example Fig. 7 and the corresponding text. However, the disclosure provides no support on the access technology of the connections, particularly the access technology association with the networks.
Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 10 and 15 limitations, directed to “a link” or “a radio link” and “a maintained link” or “maintained first radio link” are unclear, because they are incomplete, as the end points of the links, which are essential for the links definitions, are omitted from the claims limitations.
Other claims are rejected as the dependent claims.
Allowable Subject Matter
Claim 14 is allowed.


Response to Arguments
Applicant's arguments filed 7/09/21 have been fully considered but they are not persuasive.
On page 6 of the Response, Applicant argues that all clarity problems of the claims have been resolved.
Examiner respectfully disagrees.
The Amendment introduced new clarity problems. See the rejection above for details.

On pages 6-8 of the Response, Applicant argues that claims 1, 7, 10 and 15 are allowable. 
Examiner respectfully disagrees.
The Amendment introduced limitations, which are not supported by the disclosure and are identified as NEW MATTER. The disclosure discusses the UE registrations with two different networks, comprising the corresponding connections, but the disclosure provides no support on the access technology of the connections, particularly the access technology association with the networks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461

/DMITRY LEVITAN/Primary Examiner, Art Unit 2461